Citation Nr: 1134778	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1946 to March 1952.  He died in October 2003.  The appellant is the Veteran's widow.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision that, in pertinent part, denied service connection for the cause of the Veteran's death, and denied dependency and indemnity compensation (DIC) benefits, pursuant to the provisions of 38 U.S.C.A. § 1318.  The appellant timely appealed.

In August 2007, the appellant testified during a video conference hearing before the undersigned.  During the hearing, the undersigned Veterans Law Judge granted the appellant's request for a 60-day abeyance to submit additional documentary evidence.  In September 2007 and in April 2008, the appellant submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  See 38 C.F.R. § 20.800 (2010).

In a July 2008 decision, the Board denied service connection for the cause of the Veteran's death; and denied DIC pursuant to the provisions of 38 U.S.C.A. § 1318.

The appellant appealed the July 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Joint Motion for Partial Remand, the parties moved to vacate the portion of the Board decision that denied service connection for the cause of the Veteran's death, and remand the case to the Board.  The denial of DIC pursuant to the provisions of 38 U.S.C.A. § 1318 was not disturbed.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In July 2009, the Board requested an advisory medical opinion from a medical expert.  In September 2009, the Board furnished a copy of the opinion to the appellant and her attorney, affording a 60-day period for response.  A timely response was received from the appellant's attorney in December 2009.  38 C.F.R. § 20.903.

Subsequently, the matter was returned to the Board, and in January 2010, the Board denied service connection for the cause of the Veteran's death.  The appellant again appealed to the Court.

In a July 2010 order, the Court granted the parties' joint motion for remand, vacated the January 2010 Board decision, and remanded the matter to the Board for additional proceedings-to include weighing both positive and negative medical opinions of record.  In March 2011, the Board requested an independent medical expert opinion.  In July 2011, the Board furnished a copy of the opinion to the appellant and her attorney, affording a 60-day period for response.  A timely response, including waiver of initial consideration of the evidence by the RO, was received from the appellant's attorney in August 2011.  38 C.F.R. § 20.903.


FINDINGS OF FACT

1.  The Veteran died in October 2003.  The immediate cause of death was left upper lung metastasis due to or as a consequence of squamous cell carcinoma. 

2.  At the time of the Veteran's death, service connection was in effect for schizophrenic reaction, undifferentiated type with depressive features, rated as 100 percent disabling; and for hepatitis, rated as 0 percent (noncompensable) disabling. 

3.  Resolving all doubt in favor of the appellant, service-connected disability contributed substantially or materially to the Veteran's death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service or a disability that is otherwise related to service caused or contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board concludes that the VCAA does not preclude the Board from adjudicating the appellant's claim.  This is so because the Board is taking action favorable by granting service connection for the cause of the Veteran's death.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c) (2010).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2010).

The Veteran died on October [redacted], 2003.  His death certificate shows that the immediate cause of death was left upper lung metastasis due to or as a consequence of squamous cell carcinoma.  An autopsy was not performed, and the manner of death was specified as natural.

At the time of the Veteran's death, service connection was in effect for schizophrenic reaction, undifferentiated type with depressive features, rated as 100 percent disabling; and for hepatitis, rated as 0 percent (noncompensable) disabling.

Service treatment records contain no complaints, findings, or diagnoses of any cancer.  The Veteran was treated for acute pleurisy in 1951.  A chest X-ray of his heart and lungs at that time was negative.  

The post-service treatment records first revealed a diagnosis of lung cancer, stage IV, non-small cell in February 2003.  The Veteran had presented with a three-week history of cough and white-colored sputum, and underwent a biopsy that confirmed he had lung cancer; he then underwent chemo therapy treatment.  The Veteran was diagnosed with moderate-to-severe acute major depression in February 2003, following the diagnosis of lung cancer.  In October 2003, the Veteran was hospitalized for progressive shortness of breath; he did not improve clinically, and had multiple medical problems.  The Veteran was transferred to inpatient hospice care and expired two days later.

Subsequently, in January 2004, the Veteran's oncologist noted that the Veteran's death in October 2003 was secondary to complications of his metastatic, non-small-cell lung cancer; and that the Veteran had demonstrated severe depression since the time of diagnosis.  The oncologist opined that the Veteran's depression probably contributed to his demise, even though he had a terminal prognosis with his underlying lung cancer.  The oncologist added that the Veteran's death was probably multifactorial.

In April 2004, the Veteran's infectious disease physician noted that the Veteran's depression had a major impact on the care the Veteran received for his lung cancer.  The physician opined that the Veteran's disability in the form of depression prevented him from getting optimal care and treatment, and ultimately led to a more rapid demise.

In September 2004, both the Veteran's oncologist and infectious disease physician opined that, had the Veteran sought medical treatment earlier when his symptoms first appeared, there would have been more likely successful treatment of his condition.

In February 2008, a VA staff psychiatrist, after reviewing the claims folder and discussing the medical history leading up to the Veteran's demise, opined that it was unlikely that the Veteran's mental illness of schizophrenic reaction, undifferentiated type with depressive features, caused his lung cancer.  The psychiatrist noted that there are evidently few clinical manifestations of lung cancer until the diagnosis is made, at which time it is often incurable.  It was reported that the Veteran had a number of chronic medical conditions and was on a number of medications at the time of diagnosis of lung cancer, so that it appears the Veteran was receiving ongoing medical care.  It was noted that the record consistently reflects that the Veteran only had symptoms for three weeks prior to being seen.  The psychiatrist also commented that, while there may be a link between mental illness and cancer, there is no known cause and effect.

In September 2009, VA received a medical expert opinion from a VA staff psychiatrist at the Cincinnati VA Medical Center (VAMC).  The staff psychiatrist reviewed the Veteran's medical records, and reviewed medical literature regarding the connection between schizophrenia and lung cancer.  Based on review of the Veteran's medical records and information provided by family members and current research, the staff psychiatrist opined that there is no direct measure that the probability is 50 percent or greater that the Veteran's service-connected schizophrenic reaction, undifferentiated type with depressive features, contributed substantially or materially to the cause of the Veteran's death.  The staff psychiatrist added that the Veteran's schizophrenia process "served as a disadvantageous" in his attempts to stop smoking, though the exact effect cannot be measured. 

In July 2011, VA received an independent medical opinion from a medical professor and chairman of a university's department of psychiatry and behavioral sciences, who specializes in addiction psychiatry.  The medical professor indicated that the relationship between schizophrenia and smoking was well established, citing appropriate references.  Chronic schizophrenia had been strongly associated with persistent and severe cigarette smoking:  people with schizophrenia have three times the odds of ever smoking than the general population, and their smoking cessation rates have been lower than those in the general population.  The Veteran's chronic schizophrenia and his heavy and persistent smoking were well established.  The medical professor reported that it was once thought that complications such as cancer were less likely in schizophrenia, but recent studies show otherwise; and the reduced life expectance of individuals with schizophrenia was clearly related to such behaviors as heavy smoking.  The medical professor opined that, based on existing literature and the course of the Veteran's illness, the probability was greater than 50 percent that schizophrenia caused the Veteran's persistent and heavy smoking.

The Board has given consideration to both the positive and negative evidence of record, and finds the overall evidence to be at least in relative equipoise on the question of whether a causal connection has been demonstrated between the service-connected schizophrenia and the Veteran's persistent and heavy smoking that resulted in lung cancer and caused the Veteran's death.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Therefore, resolving all doubt in favor of the appellant, service connection for the cause of the Veteran's death is established.  


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


